DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10-14, 16, and 18-20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Falciglia et al. (US 5,350,885) in view of Gandolfo (US 4,636,271).
In respect to claims 1, 8, and 10, Falciglia et al. disclose a prior art insulated conductor and a flexible armor comprising peaks and valley surrounding the conductor (Fig. 4), it is known to provided identification to these armored cables with an “identification tag” (Col. 1, 49-54), however there is no particular details of the label, e.g. that it has an adhesive and that the label attaches to the peaks of the flexible armor, and partially conforms to the valleys, however, Gandolfo teaches identification tags which may be either provided with an adhesive or be heat-shrinkable to fit around a similar armor 40 (Figs. 7-8).  It would have been obvious to provide the flexible armor taught in Falciglia with a heat-shrinkable identification tag “label” to provide identification to the flexible armor (and interior cables).  The application of heat will provide the label as claimed, as it will attach to the peaks and conform to the valleys, as the label is “heat shrunk around the wire” which would conform to the shape.  This inherency in a heat shrink label is further supported by the arguments of the present application. “Machine-applied” is a production-step and has no bearing on the resultant claimed structure. 
In respect to the amended subject matter, Falciglia et al. disclose that the label comprises an attaching side and an indicia side, bearing indicia “AB 12” (Col. 4, 64 – Col. 5, 14; Figs 6-8).  The indicia is any “desired indicia” (Col. 5, 8), and the applicant explicitly states that the indicia on labels is known in the art to be used for “identification purposes” (Col. 1, 12-14).  One of ordinary skill in the art will readily ascertain that “desired indicia” used for “identification purposes” is synonymous with “cable specifications”.  Although the “cable specifications” would be gleaned from one of ordinary skill in the art, where the only difference between a prior art and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336,70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  In the instant case, “desired indicia” comprising an alphanumeric sequence is patently indistinguishable from “cable specifications”, as the only possible difference is the explicit content of the indicia.
In respect to claims 5-7, Gandolfo further teaches that the sleeves forming the labels may be color-coded (the coding indicating more than one label). (Col. 1, 21-25). Although an AWG color scheme isn’t explicitly taught, it would have been obvious to use any accepted color scheme, by any standards in the art.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense.
In respect to claims 11-14, 16, and 18-20, Falciglia et al. in view of Gandolfo teach the claimed invention for the reasons stated above
In respect to claims 15 and 17, Gandolfo further teach that the labels may have ends overlapped and welded (forming welds 28) during formation (Fig. 3).

Claims 2-3 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Falciglia et al. (US 5,350,885) in view of Gandolfo (US 4,636,271) and in further view of Nojima et al. (US 2001/0038204).
Falciglia and Gandolfo substantially disclose the claimed invention, including that the label substrate may be a heat-shrinkable polymer, but do not disclose the thickness of the label substrate, however, Nojima et al. teach a similar label which is similarly wrapped in a cylinder around itself and heat-shrunk (Fig. 1); the label may be between 20-80 µm (0.79 – 3.15 mil), which closely matches and envelops the claimed range of 1.5-2.0 mil.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the label substrate taught in Falciglia and Gandolfo with a thickness of 1.5-2.0 mil in view of Nojima et al. to provide a suitable thickness for a heat shrink film of a similar heat-shrinkable polymer.  Nojima et al. further teach that the label may comprise PVC or Polyproplylene, which are polyolefins (0029), and usage of a polyolefin for the heat-shrinkable polymer would have been obvious it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Falciglia et al. (US 5,350,885) in view of Gandolfo (US 4,636,271) in view of Cote et al. (US 2002/0125714).
Falciglia et al. and Gandolfo substantially disclose the claimed invention, including that the label substrate may be a heat-shrinkable polymer, but do not disclose the label being electrically conductive, however Cote et al. teach a label with encoding (e.g. a barcode) having conductive and non-conductive regions (0011) (Fig. 2).  It would have been obvious to provide the label taught in Falciglia et al. and Gandolfo conductive regions in view of Cote et al. to provide encoded information (0034).

Response to Arguments

Applicant's arguments filed 03/01/21 have been fully considered but they are not persuasive.
	The applicant contends that there is no motivation to combine Faliciglia in view of Gandolfo, however the Examiner respectfully disagrees.  The same arguments were addressed in the Response to Arguments in the Final Action (08/25/10) which read in part: 

In respect to the 35 USC 103 rejection of Falciglia in view of Gandolfo, the applicant contends "the Examiner has only provided a conclusory statement which is not based upon any need or shortcoming of Falciglia that would motivate combination with Gandolfo", however the Examiner disagrees. Falciglia discloses that cables are provided with identification tags, without specifying any particulartag. Gandolfo provides for a heat shrinkable sleeve useful in providing an identification tag to a label, thus the motivation was clearlyarticulatedto be means of providing the identification tag desirable in Falciglia. Further motivation for the particular label is provided through, including there is "more versatility [in using a label sleeve] to the end user in that any desired indicia may be placed on the sleeve at the on-site location" (Col. 1, 25-27).
Arguments that the "identification tag is not a label" is not persuasive, and that an "identification tag" necessitates "a tag that is tied to the cable with twice or other material" is not provided with any support. This may be a type of tag, but an identification tag does not preclude a label.

Although additional motivation was provided for in “more versatility” for a sleeve tag, Gandolfo further provides that a choice between “a heat shrinkable or non-heat shrinkable variety depend[s] on the various needs of the user” and explicitly discloses that heat shrinkable sleeves bond to the cable (Col. 1, 12-21).  One of ordinary skill would appreciate the benefits of heat-shrinkable sleeves, which include the benefits of tight and tamper-evident fit.  
Although the examiner does not agree that the “identification tag is not a label”, even if the identification tag in Falciglia was not a label, and was perhaps only strung or non-adhesively bound to the cable, the motivation to provide a heat-shrinkable label is only stronger (see benefits above), since Falciglia is only used as a base reference to show that it is known and desirable to label armored cables.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637